DETAILED ACTION
Status of Claims
The action is in reply to the Request for Continued Examination of Application 16/674,981 filed on 09/09/2022.
Claims 1-20 were pending and were rejected in the previous final rejection on 03/09/2022. 
Claims 1-7, 9-16, and 18-20 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/09/2022 has been entered.
Examiner Notes
Examiner notes that amended claims are not following the guidance stated in MPEP § 714 because Claims 2, 6, 12, and 13 do not properly show the markings. For example, Claim 2 shows “underline in Claim 12, and a text “a” in Claim 6 and “Artist” in Claim 13 is underlined as new texts were added. The text “second” was not previously recited in Claim 2 filed on 01/28/2022, the text “performer” was previously deleted in Claim 12 filed on 01/28/2022, and the text “a” in Claim 6 and “Artist” in Claim 13 is not the new text and should not be shown with an underline. Applicant is on notice of this change, and the Examiner has attempted to examine the claims as currently claimed. Applicant is encouraged in future responses to include the proper annotations of claims, otherwise a Notice of Non-Compliant Amendment will be issued.
Response to Arguments
Applicant’s arguments, see Page 11, filed 09/09/2022, with respect to the drawing objection have been fully considered and are persuasive. The objection of the drawing has been withdrawn. 
Applicant’s arguments, see Page 11, filed 09/09/2022, with respect to the specification objection have been fully considered and are persuasive. The objection of the specification has been withdrawn. 
Applicant’s arguments, see Page 12, filed 09/09/2022, with respect to the claim objection have been fully considered and are persuasive. The objection of Claims 1-2, 5-7, 9-11, and 19-20 has been withdrawn.
Applicant’s arguments, see Page 12, filed 09/09/2022, with respect to the 35 U.S.C. 112(b) rejection of Claims 14-15 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of Claims 14-15 has been withdrawn.
Applicant's arguments, see Pages 13-42, filed 09/09/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered, but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Pages 30 and 32: “In the present claim 1, the limitations recite specific activities performed by the computer to allow a consumer to select a song he/she wants to hear. Also, the claim automatically sends data indicative of the song and the amount paid to a remote device that is visible by the artist or band. The artist or band may then play the song requested by the consumer.” and “This test fails when applied to claim 1 of the present disclosure. In this regard, the process of enabling consumers to select a song they desire to hear and the playing of the exact song by a live artist or band is not a mere field of use. Therefore, the claims should be patentable.”. Examiner respectfully disagrees because the computer components (an operations computer server with a microprocessor in electronic communication with a communications network and a database, the communications network, a first listener mobile device, graphical user interface, a plurality of listener mobile devices, and an Artist or Band mobile device), “automatic”, and “automatically” recited in Claim 1 are considered to be additional elements that are recited at high level of generality and merely invoked as a tool to perform a process for interacting with an artist or band. The claim as a whole merely describes how to generally “apply” the abstract idea (Certain Methods of Organizing Human Activity such as Commercial Interaction) by using generic computer components (See MPEP 2106.05(f)).
Examiner respectfully disagrees Applicant’s arguments on Page 34: “Claim 1 definitively improves on current technology. In this regard, previous technologies have been lacking for several reasons. The manual request for a song and a tip in a hat is improved by claim 1.”. Examiner respectfully disagrees because automating things does not improve technology. See MPEP 2106.05(a)I - “Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase. Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996- 97 (Fed. Cir. 2016) (non-precedential)”. In addition, Applicant does not even identify any specific “technology” involved in the abstract idea that is improved and just generally alleges “current technology” is improved, which is therefore Applicant has merely made a conclusory statement without evidence, and therefore it is not persuasive.
Examiner respectfully disagrees Applicant’s arguments on Pages 37, 39, 40, and 42: “Claim 1 is a series of steps taken by a microprocessor to effectuate a song request with an artist or band. Further, Applicants assert that the steps taken in claim 1 are not "well-understood, routine, and conventional activities to a skilled artisan."”, “Claim 1 of the present disclosure comprises a process of steps for a consumer to remotely request a song, pay for the song, and hear the song played by a live artist of band. This is not well-understood, are not routine, or are unconventional.”, “Claim 1 meets step two of the Alice test. The ordered combination of the steps of the process embodied in claim 1 is not routine or conventional.”, and “Claim 1 of the present disclosure may or may not comprise elements in the prior art. However, this does not mean that claim 1 fails step two of Alice. The determination of whether a claim element of claim 1 is well-understood, routine, or conventional is whether an element is so well-known that it need not be described in detail in the patent specification.”. Examiner respectfully disagrees because “a microprocessor” is considered as an additional element that is recited at high level of generality and merely invoked as a tool to perform a process for interacting with an artist or band. The claim as a whole merely describes how to generally “apply” the abstract idea (Certain Methods of Organizing Human Activity such as Commercial Interaction) by using generic computer components (See MPEP 2106.05(f)). In addition, Applicant merely makes a conclusory statement and has not shown any evidence or explanation of how the steps taken in Claim 1 are not well-understood, routine, and conventional. For these reasons, Applicant’s arguments are not persuasive.
Applicant’s arguments, see Pages 43-47, filed 09/09/2022, with respect to the 35 103 rejections of Claims 1-20 have been fully considered, but they are not persuasive.  
Examiner respectfully disagrees Applicant’s arguments on Pages 44-46: “Applicant respectfully asserts that the combination of Connell and McDonald fails to teach each element of pending claim 1. In particular, the combination fails to teach those limitations highlighted above [automatically determining the placement of the requested song in the first electronic request in a list of requested songs ...;  automatically updating the list of requested songs based upon the automatic determination of placement].” and “It does not appear that either Connell nor McDonald singly or in combination teach what is claimed in claim 1. In this regard, the references do not teach automatically determining the placement of the requested song in the first electronic request in a list of requested songs, said list of requested songs comprising a plurality of requested songs from the plurality of listeners, wherein the placement of the requested song is based on the amount of money received for the first electronic request as compared to amount of money received associated with each requested song in said plurality of requested songs and automatically updating the list of requested songs based upon the automatic determination of placement," as claimed in claim 1. Accordingly, it does not appear that the combination of Connell and McDonald teaches all the limitations of amended claim 1.”. Examiner respectfully disagrees because Paragraphs [0059], [0058], and [0117] of Connell teach the limitation “automatically determining the placement of the requested song in the first electronic request in a list of requested songs ...”, and Paragraphs [0055] and [0094] of Connell teach the limitation “automatically updating the list of requested songs based upon the automatic determination of placement”.
Claim Objections
Claims 1, 14, and 15 are objected to because of the following informalities:  
Claim 1 has a typo – “show,the” which should recite as “show, the”. Claim 1 also includes “communications network” and “communication network”, and Applicant should change the network to either “communications network” or “communication network” for consistency.
Claim 14 appears to have a typo – “the order the songs to be displayed” which should recite as “the order of the songs to be displayed”.
Claim 15 appears to have a typo – “the order of songs to be displayed” which should recite as “the order of the songs to be displayed”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the placement of the request song" in Line 1 of Page 4. There is insufficient antecedent basis for this limitation in the claim. For examining purpose, the limitation “the placement of the request song” is interpreted to be “a placement of the request song”. Claims 2-20 depends from Claim 1 and inherit the deficiencies of their parent claim. Therefore, Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claims 3, 6, 8-9, 12-13, and 17 recite the limitation "the first mobile device". Claim 1 also recites “first listener mobile device”. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the first mobile device” in Claims 9, 12-13, and 17 corresponds to the previously recited “first listener mobile device” in Claim 1. For examining purpose, the limitation “the first mobile device” in Claims 3, 6, 8-9, 12-13, and 17 is interpreted to be “the first listener mobile device”. Claim 7 depends from Claim 6, Claims 10 and 11 depend from Claim 9, Claims 14 and 15 depends from Claims 12 and 13, Claim 19 depends from Claim 17, and they inherit the deficiencies of their parent claims. Therefore, Claims 3, 6-15, 17, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 5 recites the limitation "the other listeners". Claim 1 also recites “a plurality of listeners”. It is unclear whether “the other listeners” in Claim 5 corresponds to the previously recited “a plurality of listeners” in Claim 1. For examining purpose, the limitation “the other listeners” in Claim 5 is interpreted to be “the plurality of listeners”. Therefore, Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 15 recites the limitation "a mobile device operated by the artist or the band". Claim 1 also recites “an Artist or Band mobile device operated by the Artist or the Band”. It is unclear whether “a mobile device operated by the artist or the band” in Claim 15 corresponds to the previously recited “an Artist or Band mobile device operated by the Artist or the Band” in Claim 1. For examining purpose, the limitation “a mobile device operated by the artist or the band” in Claim 15 is interpreted to be “the Artist or Band mobile device operated by the Artist or the Band”. Therefore, Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 19 recites the limitation "a band or artist mobile device". Claim 1 also recites “an Artist or Band mobile device”. It is unclear whether “a band or artist mobile device” in Claim 19 corresponds to the previously recited “an Artist or Band mobile device” in Claim 1. For examining purpose, the limitation “a band or artist mobile device” in Claim 19 is interpreted to be “the Artist or Band mobile device”. Therefore, Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a machine” (a system for digitally interacting with live musicians to facilitate tipping, requests, and request boosting) category.
Regarding Claims 1-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A system for digitally interacting with an artist or band that is playing a live show, the system comprising: 
... to: 
... receive, over ..., from ... operated by a first listener, a first ... request comprising data indicative of a requested song the listener desires to be performed at a first live performance by an Artist or a Band, and an amount of money the first listener desires to pay to hear the requested song; 
... transmitting, over ..., to ..., instructions to display a payment ..., ... requesting mode of payment information; 
... receiving, over ..., from ..., a selection of a first mode of payment; 
... processing, over ..., the requested payment of the amount of money in the first ... request through the first mode of payment; 
after confirmation of receipt of payment through the first mode of payment: 
... transmitting, over ..., information about the requested song and the amount of money in the first ... request to ...; 
... transmitting, over ..., information about the requested song and the amount of money in the first ... request to ... operated by a plurality of listeners; 
... determining the placement of the requested song in the first ... request in a list of requested songs, the list of requested songs comprising a plurality of requested songs from the plurality of listeners, wherein the placement of the requested song is based on the amount of money received for the first ... request as compared to amount of money received associated with each requested song in the plurality of requested songs; 
... updating the list of requested songs based upon the ... determination of placement; and 
... transmitting, over ..., the updated list of requested songs to ... operated by the Artist or Band.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, transmitting, processing, determining, and updating the list of requested songs based upon the determination of placement are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction as they explicitly describe performing songs subsequent to receive data indicative of a song and associated amount of money that “the listener desires to pay to hear the requested song”. The exchange of money for a song being played is a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “an operations computer server with a microprocessor in electronic communication with a communications network and a database, wherein the microprocessor is programmed”, “automatically”, “the communications network”, “a first listener mobile device”, “electronic”, “graphical user interface”, “a plurality of listener mobile devices”, “automatic”, and “an Artist or Band mobile device”. The claim as a whole merely describes how to generally “apply” the concept of receiving, transmitting, processing, determining, and updating the list of requested songs based upon the determination of placement by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for interacting with an artist or band (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the abstract idea described above amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 2 recites the following limitations:
The system for digitally interacting with an artist or band that is playing a live show of claim 1, further comprising …, … comprising … configured for managing payments by the listener and the other listeners.
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 2 recites additional elements – “payment server” and “processor”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. These computer components are merely described to perform the recited abstract idea. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for interacting with an artist or band amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claims 3-4, 6, 9-10, 16, 18, and 20 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea by defining “the payment server” in Claims 3 and 4, by defining “the processor of the first listener mobile device” in Claims 6 and 9, by defining “the processor” in Claim 10, by defining “the first mobile device” in Claim 16, by defining “the processor of the first listener mobile device” in Claim 18, and by defining “the amount of money paid by the listener to hear the songs performed and the other amounts of money received by other listeners” in Claim 20.
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements.
Step 2B: Theses dependent claim do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these dependent claims are not patent eligible.
Claim 5 recites the following limitations:
The system for digitally interacting with an artist or band that is playing a live show of claim 4, wherein the payment server transmits data to the at least one … that the monetary transactions are completed, in response, … performs an action related to the amount of money received from the listener or the other listeners.
Claim 5 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 5 recites an additional element – “server”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. This computer component is merely described to perform the recited abstract idea. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for interacting with an artist or band amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 7 recites the following limitations:
The system for digitally interacting with an artist or band that is playing a live show of claim 6, wherein the processor of the first listener mobile device transmits the received input to the …, and … determines one or more events in a listener's area based on the type of music the listener enjoys.
Claim 7 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 7 recites additional elements – “at least one server” and “processor of the at least one server”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. These computer components are merely described to perform the recited abstract idea. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for interacting with an artist or band amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 8 recites the following limitations:
The system for digitally interacting with an artist or band that is playing a live show of claim 1, wherein the processor of the at least one operations server transmits data to … indicative of songs available to be requested associated with a monetary amount.
Claim 8 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 8 recites an additional element – “the first [listener] mobile device”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. This computer device is merely described to perform the recited abstract idea. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform a process for interacting with an artist or band amounts to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claims 11-13 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. These dependent claims further narrow the abstract idea by defining “the processor of the server” in Claim 11 and by defining “the first [listener] mobile device” in Claims 12 and 13.  
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application. Claim 11 recites an additional element – “a band or artist mobile device”, and Claims 12 and 13 recite an additional element – “selectable boost button”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. These computer devices are merely described to perform the recited abstract idea. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform a process for interacting with an artist or band amounts to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these dependent claims are not patent eligible.
Claim 14 recites the following limitations:
The system for digitally interacting with an artist or band that is playing a live show of claim 13, wherein the data indicative of the song to be played high on the list as compared to requests made of the plurality of listeners who did not pay as much money, … determines the order [of] the songs to be played based upon the monies paid for requesting a song and the monies paid for boosting a song by the plurality of listeners.
Claim 14 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea.
 Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 14 recites an additional element – “at least one server”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. These computer components are merely described to perform the recited abstract idea. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform a process for interacting with an artist or band amounts to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 15 recites the following limitations:
The system for digitally interacting with an artist or band that is playing a live show of claim 14, wherein the at least one server transmits the order of [the] songs to be played based upon the monies paid for requesting a song and the monies paid for boosting a song by the plurality of listeners to ... operated by the artist or the band.
Claim 15 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 15 recites an additional element – “a mobile device”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. This computer device is merely described to perform the recited abstract idea. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform a process for interacting with an artist or band amounts to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 17 recites the following limitations:
The system for digitally interacting with an artist or band that is playing a live show of claim 16, wherein upon selection by the listener of one of the events, … connects the listener to the artist or band associated with one of the event markers.
Claim 17 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 17 recites an additional element – “the processor of the first [listener] mobile device”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. This computer component is merely described to perform the recited abstract idea. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform a process for interacting with an artist or band amounts to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 19 recites the following limitations:
The system for digitally interacting with an artist or band that is playing a live show of claim 18, wherein the processor receives data from the listener for selecting one of the selectable boxes, and … displays the tip associated with the selected box to ...
Claim 19 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 19 recites additional elements – “the at least one server” and “a band or artist mobile device”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. These computer components are merely described to perform the recited abstract idea. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform a process for interacting with an artist or band amounts to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al. (US PG Pub. No. 2017/0032336 A1; hereinafter "Connell") in view of McDonald et al. (US PG Pub No. 2018/0260796 A1; hereinafter "McDonald").
Regarding Claim 1, Connell teaches a system for digitally interacting with an artist or band that is playing a live show, the system comprising: an operations computer server with a microprocessor in electronic communication with a communications network and a database, wherein the microprocessor is programmed to: (See “The system may include an application that fans can download and install on their personal computing devices (e.g. smartphones, tablets). That application may be called a fan module. Once downloaded and installed, it provides communication between the device on which it is installed and the system and includes a user interface (e.g. GUI) through which that communication may be extended to the user of the device, i.e. the fan.” in Paragraph [0056], “According to one embodiment of the invention, there is a live fan-artist interaction system 10 that is configured to provide a fan and artist based application that may be used in correlation with an electronic device such as a personal cell phone. The live fan-artist interaction system 10 is configured to allow fans to influence artist set play lists during real-time events such as concerts or music festivals. The live fan-artist interaction system 10 includes a fan module 14 on a mobile electronic device ...” in Paragraph [0070], and “The various system components and/or modules discussed herein may include one or more of the following: a host server, ..., network, chipset or other computing system including a processor for processing digital data; a memory device coupled to a processor for storing digital data; ...; an application program stored in a memory device and accessible by a processor for directing processing of digital data by the processor; ... and a plurality of databases including memory device(s) and/or hardware/software driven logical data storage structure(s).” in Paragraph [0040]) automatically receive, over the communications network, from a first listener mobile device operated by a first listener, a first electronic request comprising data indicative of a requested song the listener desires to be performed at a first live performance by an Artist or a Band (See “The user interface for the fan(s) may solicit set modification information in real-time during a live artist performance by providing songs to vote on, ... Thereby each fan may contribute set information, which may be limited to just song selection …, but could include other information as well.” in Paragraph [0057] and “The illustrated fan module 14 includes a song selection module 34 configured to provide users of the fan module 14 the ability to select songs to hear from an artist over a computerized network.” in Paragraph [0102]), and an amount of money the first listener desires to pay to hear the requested song (See “Each fan app/module may include a virtual shopping cart to facilitate purchases over a computerized network so that the fans can buy ...voting power within the system, …, and the like and combinations thereof.” in Paragraph [0058], “The fan module enables a user thereof to … vote on songs or other theatrical elements, rate songs, …, purchase voting credits … over a computerized network using an electronic mobile device. Such may be accomplished using one or more of the modules described herein.” in Paragraph [0117] wherein the number of “vote on songs” is considered to be the “amount of money the listener desires to pay to hear the requested song” since voting credit is required to be purchased in order to vote).
Connell also teaches automatically transmitting, over the communication network, information about the requested song and the amount of money in the first electronic request to a plurality of listener mobile devices operated by a plurality of listeners (See “The illustrated screenshots show how users are able to make particular selections, view specific information, provide influence information (e.g. voting), ..., etc. and thereby interact with the system, before, during or after a particular event.” in Paragraph [0121], “The method may include the step of providing a live fan-artist interaction system. The system may include an artist module that may have set information stored in a memory device. The system may include a plurality of fan modules each may have a user interface module that each solicits set modification information in real-time during a live artist performance. The system may include an interaction module functionally coupled over a computerized network to each of plurality of fan modules and the artist module such that the interaction module may receive set modification information from the plurality of fan modules, which thereby may determine set modification instructions and may transmit set modification instructions to the artist module in real-time during a live artist performance.” in Paragraph [0018] wherein it can be seen that the live fan-artist interaction system is capable of automatically transmitting information about the requested song and the amount of money in the first electronic request to a plurality of listener mobile devices, and Fig. 11 (see third and fourth screen shots in the second row wherein “Next Voted Song” is considered to be the “requested song in the first electronic request” and see second screen shot in the second row wherein “# of votes” is considered to be the “amount of money” since voting credit is required to be purchased in order to vote); automatically determining the placement of the requested song in the first electronic request in a list of requested songs, the list of requested songs comprising a plurality of requested songs from the plurality of listeners, wherein the placement of the requested song is based on the amount of money received for the first electronic request as compared to amount of money received associated with each requested song in the plurality of requested songs (See “The system may include interaction management software, aka interaction module that may be functionally coupled over a computerized network to each of the plurality of fan apps and also to the artist module such that the interaction module may coordinate therebetween. It can receive set modification information from the plurality of fan apps. It may process that information (e.g. averaging, identifying which information has the most duplication among the set of fans present/registered/participating, randomly select from the pool of received information) and such processing may result in set-information modification instructions (e.g. move song 7 to place 5 in the set list because people are currently really excited about that song and so when the current song 45 finishes we want to play that popular song). The set modification instructions may be communicated automatically through and/or by the system to any attached control/display devices as appropriate to execute the change inset information.” in Paragraph [0059] and “Each fan app/module may include a virtual shopping cart to facilitate purchases over a computerized network so that the fans can buy ...voting power within the system, …, and the like and combinations thereof.” in Paragraph [0058], “The fan module enables a user thereof to … vote on songs or other theatrical elements, rate songs, …, purchase voting credits … over a computerized network using an electronic mobile device. Such may be accomplished using one or more of the modules described herein.” in Paragraph [0117] wherein the number of “vote on songs” is considered to be the “amount of money received associated with the requested song” since voting credit is required to be purchased in order to vote); automatically updating the list of requested songs based upon the automatic determination of placement (See “On the artist side (e.g. on stage with the performers) the system may include a specialized computing device that may include one or more of: sound system controller, graphical display device, set-list management software, ... There may be set information stored in a memory device. Set information would include information about a series of performance pieces for the performers to perform. Such may include song titles, ..., timing information, and the like and combinations thereof. This specialized computing device on the performer's side may be called an artist module. The display module may display and/or update one or more parts of set information and may do so in real-time such that the set information is provided to the performers on an ongoing as needed basis. This is helpful since the set information may be changing based on actions and activities in the system by and/or through actions and activities taken by audience members who are linked to the system by their own devices (e.g. apps on their smartphones/tablets).” in Paragraph [0055] and “The illustrated artist module 12 includes a live event display module 28 that displays and updates set information in real-time.” in Paragraph [0094]); and automatically transmitting, over the communications network, the updated list of requested songs to an Artist or Band mobile device operated by the Artist or Band (See “The system may include an interaction module functionally coupled over a computerized network to each of plurality of fan modules and the artist module such that the interaction module may receive set modification information from the plurality of fan modules, which thereby may determine set modification instructions and may transmit set modification instructions to the artist module in real-time during a live artist performance.” in Paragraph [0016], “The user interface for the fan(s) may solicit set modification information in real-time during a live artist performance by providing songs to vote on, set list management tools, ... Thereby each fan may contribute set information, which may be limited to just song selection and/or order for an event, but could include other information as well... Thus, while the most common use of the system is to generate real-time set-lists with songs selected by the audience during the event and to communicate those in real-time to performers, ...” in Paragraph [0057], and “The system may include interaction management software, aka interaction module that may be functionally coupled over a computerized network to each of the plurality of fan apps and also to the artist module such that the interaction module may coordinate therebetween. It can receive set modification information from the plurality of fan apps. It may process that information (e.g. averaging, identifying which information has the most duplication among the set of fans present/registered/participating, randomly select from the pool of received information) and such processing may result in set-information modification instructions (e.g. move song 7 to place 5 in the set list because people are currently really excited about that song and so when the current song 45 finishes we want to play that popular song). The set modification instructions may be communicated automatically through and/or by the system to any attached control/display devices as appropriate to execute the change inset information.” in Paragraph [0059]).
Connell does not explicitly teach; however, McDonald teaches automatically transmitting, over the communications network, to the first listener mobile device, instructions to display a payment graphical user interface, the graphical user interface requesting mode of payment information (See “In some embodiments, a consumer may be presented with a payment interface when the consumer selects or operates a tipping interface element to make a tip. Such interfaces are well known in the art, and may provide input controls for the user to enter credit card information, or bank account information, or other financial transaction information such as PayPal®, Venmo®, or any of other numerous platforms or systems known in the art for engaging in online financial transactions.” in Paragraph [0046]); automatically receiving, over the communications network, from the first listener mobile device, a selection of a first mode of payment (See “Moving now to step 340 in FIG. 3, the streaming system may receive tipping input from the consumer's device. Received tipping input may be transmitted from a consumer's device to the streaming system or other entity, server, computer, device, or system configured to receive tipping input from a consumer. The tipping input may be transmitted via Internet or other communications network as is well known in the art.” in Paragraph [0075] and “Moving now to step 350 in FIG. 3, the streaming system may effect a financial transaction associated with the received tipping input. In one embodiment, the streaming system may have stored, or may be configured to retrieve, credit card, banking, or online financial transaction information associated with the consumer that submitted the tipping input.” in Paragraph [0076]); automatically processing, over the communications network, the requested payment of the amount of money in the first electronic request through the first mode of payment (See “In one embodiment, a tipping button may be a one-click interface such that a consumer does not have to provide any additional input to consummate a tip after selecting a tipping button. For example, if a consumer is already logged into, or authenticated on a streaming platform, and has already provided billing or payment information to the streaming platform, then the billing platform may immediately consummate the financial transaction underlying a tip when the consumer selects a particular tipping button. For example, if a consumer selects a button labeled “$1.50 Tip,” then the streaming platform (or other provider of media content) may immediately initiate a transaction to bill $1.50 to a credit card, bank account, Venmo® account, or other financial account associated with the consumer or the consumer's account with the streaming platform or other provider of media content.” in Paragraph [0044]); after confirmation of receipt of payment through the first mode of payment: automatically transmitting, over the communications network, information about the requested song and the amount of money in the first electronic request to the first listener mobile device (See “For example, if a consumer selects a button labeled “$1.50 Tip,” then the streaming platform (or other provider of media content) may immediately initiate a transaction to bill $1.50 to a credit card, bank account, Venmo® account, or other financial account associated with the consumer or the consumer's account with the streaming platform or other provider of media content.” in Paragraph [0044] and “In one embodiment, the streaming service may stream, or begin streaming, a movie to a consumer's device upon request or agreement from a consumer, and generally, but not necessarily always, upon payment or commitment to pay from the consumer... In one embodiment, the consumer may select media content for streaming at a particular price, and may initiate streaming by paying that price electronically through financial information stored by the streaming service, or by inputting financial information in response to an elicitation by the streaming service, or through a financial transaction service such as PayPal® or Venmo® or any other financial transaction system known in the art.” in Paragraph [0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell to include automatically transmitting to the first listener mobile device, instructions to display a payment graphical user interface, automatically receiving from the first listener mobile device, a selection of a first mode of payment, and automatically transmitting information about the requested song and the amount of money in the first electronic request to the first listener mobile device, as taught by McDonald, in order to make the interaction system more efficient and effective.
Regarding Claim 2, Connell in view of McDonald teaches all the limitations of Claim 1 as described above. Although Connell teaches a payment server (e.g. purchase module) comprising a processor (See Paragraph [0106] – “The illustrated fan module 14 includes a purchase module 24 to facilitate purchases over a computerized network. The purchase module 24 is in communication with a store module of an artist module; wherein the purchase module 24 facilitates the purchase of items or music related to an artist through an artist module of a fan-artist interaction system.” and Paragraph [0038] – “Modules may also be implemented in software for execution by various types of processors.”), Connell does not explicitly teach a payment server for managing payments by the listeners. However, McDonald teaches a payment server, the payment server comprising a processor configured for managing payments by the listener and the other listeners (See “In one embodiment, a tipping button may be a one-click interface such that a consumer does not have to provide any additional input to consummate a tip after selecting a tipping button. For example, if a consumer is already logged into, or authenticated on a streaming platform, and has already provided billing or payment information to the streaming platform, then the billing platform may immediately consummate the financial transaction underlying a tip when the consumer selects a particular tipping button. For example, if a consumer selects a button labeled “$1.50 Tip,” then the streaming platform (or other provider of media content) may immediately initiate a transaction to bill $1.50 to a credit card, bank account, Venmo® account, or other financial account associated with the consumer or the consumer's account with the streaming platform or other provider of media content.” in Paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell to include a payment server for managing payments, as taught by McDonald, in order to make the interaction system more efficient and effective.
Regarding Claim 3, Connell in view of McDonald teaches all the limitations of Claims 1 and 2 as described above. Connell also teaches wherein the payment server receives data from the listener or the plurality of listers, and the money is for requesting a song or the money is for sending a tip from the first [listener] mobile device (See “The illustrated fan module 14 includes a purchase module 24 to facilitate purchases over a computerized network. The purchase module 24 is in communication with a store module of an artist module; wherein the purchase module 24 facilitates the purchase of items or music related to an artist through an artist module of a fan-artist interaction system.” in Paragraph [0106] and “The fan module enables a user thereof to … vote on songs or other theatrical elements, rate songs, …, purchase voting credits … over a computerized network using an electronic mobile device. Such may be accomplished using one or more of the modules described herein.” in Paragraph [0117]).
Regarding Claim 4, Connell in view of McDonald teaches all the limitations of Claims 1 and 2 as described above. Although Connell teaches a payment server performs monetary transaction such as purchase of items or music related to an artist (See Paragraph [0106] – “The illustrated fan module 14 includes a purchase module 24 to facilitate purchases over a computerized network. The purchase module 24 is in communication with a store module of an artist module; wherein the purchase module 24 facilitates the purchase of items or music related to an artist through an artist module of a fan-artist interaction system.”), Connell does not explicitly teach the payment server performs monetary transactions to debit a listener's credit or debit card or bank account. However, McDonald teaches wherein a payment server performs monetary transactions to debit a listener's credit or debit card or bank account the amount of money included for a song request or for a tip (See “For example, if a consumer is already logged into, or authenticated on a streaming platform, and has already provided billing or payment information to the streaming platform, then the billing platform may immediately consummate the financial transaction underlying a tip when the consumer selects a particular tipping button. For example, if a consumer selects a button labeled “$1.50 Tip,” then the streaming platform (or other provider of media content) may immediately initiate a transaction to bill $1.50 to a credit card, bank account, Venmo® account, or other financial account associated with the consumer or the consumer's account with the streaming platform or other provider of media content.” in Paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell to include a payment server that performs monetary transactions to debit a listener's credit or debit card or bank account, as taught by McDonald, in order to make the interaction system more efficient and effective.
Regarding Claim 5, Connell in view of McDonald teaches all the limitations of Claims 1, 2, and 4 as described above. Connell does not explicitly teach; however, McDonald teaches wherein the payment server transmits data to the at least one server that the monetary transactions are completed, in response, the server performs an action related to the amount of money received from the listener or the other listeners (See “For example, if a consumer selects a button labeled “$1.50 Tip,” then the streaming platform (or other provider of media content) may immediately initiate a transaction to bill $1.50 to a credit card, bank account, Venmo® account, or other financial account associated with the consumer or the consumer's account with the streaming platform or other provider of media content.” in Paragraph [0044] and “In one embodiment, the streaming service may stream, or begin streaming, a movie to a consumer's device upon request or agreement from a consumer, and generally, but not necessarily always, upon payment or commitment to pay from the consumer... In one embodiment, the consumer may select media content for streaming at a particular price, and may initiate streaming by paying that price electronically through financial information stored by the streaming service, or by inputting financial information in response to an elicitation by the streaming service, or through a financial transaction service such as PayPal® or Venmo® or any other financial transaction system known in the art.” in Paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell to include a payment server that transmits data of completed monetary transactions, in response, the server performs an action related to the amount of money received, as taught by McDonald, in order to make the interaction system more efficient and effective.
Regarding Claim 6, Connell in view of McDonald teaches all the limitations of Claim 1 as described above. Connell also teaches wherein the processor of the first [listener] mobile device is configured to receive input from the listener related to a type of music the listener enjoys (See “The fan modules 14 may include a processor, network module, display device, user interface device, …, receiving user input influence information and communicating the same to an interaction module. Such may be accomplished using a smartphone/tablet computing device having special purpose hardware/software such as but not limited to a downloaded application resident on the same configured to perform one or more of the functions described herein. Fan modules may display selections that fans may select and then communicate the same to the interaction module/system wherein the displayed selections are logically associated with the collective effect that they may have on the performance after processing by the interaction module.” in Paragraph [0066] and “The illustrated fan module 14 includes a song selection module 34 configured to provide users of the fan module 14 the ability to select songs to hear from an artist over a computerized network. The song selection module 34 may allow users of the fan module 14 to download or listen to artist music or content on a mobile computing device, such as a mobile phone, over a computerized network. A song selection module may also proffer set selection options to a user thereof during a live event and then collect, for use by the system, what selection(s) are made by the fan through the user interface of the fan.” in Paragraph [0102]).
Regarding Claim 7, Connell in view of McDonald teaches all the limitations of Claims 1 and 6 as described above. Connell also teaches wherein the processor of the first listener mobile device transmits the received input to the at least one server, and the processor of the at least one server determines one or more events in a listener's area based on the type of music the listener enjoys (See “The illustrated interaction module 18 includes an artist search module 45 in communication with the concert module 43 and the data storage module 42. The artist search module 45 is configured to provide artist search capabilities to the users of a fan-artist interaction system. The artist search module 45 is configured to provide locations of live events that an artist is performing at or attending. The users of the artists search module 45 may use a proximity search to search out genres of music in [an] area or certain bands and musical artists nearby.” in Paragraph [0085]).
Regarding Claim 16, Connell in view of McDonald teaches all the limitations of Claim 1 as described above. Connell also teaches wherein the first listener mobile device displays a map comprising event markers located on the map where the artist or band is performing (See “The illustrated interaction module 18 includes a concert module 43 in communication with a plurality of artist and fan modules over a computerized network. The concert module 43 is configured to enable a user using a fan module to search for upcoming live events, such as a concert, relative to the location of the user.” in Paragraph [0083], “FIGS. 8-11 illustrate prophetic examples of a plurality of screenshots (on a touchscreen module device and thus a graphical user interface (GUI)) of a live fan-artist interaction system (FIGS. 8 and 9 showing how some screens may be linkable/navigable to each other using arrows between the screenshots), according to one embodiment of the invention. The illustrated screenshots show how users are able to make particular selections, view specific information, …, search, …, display event information, etc. and thereby interact with the system, before, during or after a particular event.” in Paragraph [0121], and Fig. 8 (see second GUI in the first row) showing an example of a map display comprising event makers).
Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Connell in view of McDonald and Yosilewitz; Adam (See NPL, “Introducing Media Request: All-In-One Song & Video Sharing”; hereinafter “Yosilewitz”).
Regarding Claim 8, Connell in view of McDonald teaches all the limitations of Claim 1 as described above. Although Connell teaches the processor of the at least one operations server transmits data to the first mobile phone/device indicative of songs available to be requested (See Paragraph [0092] – “The illustrated artist module 12 includes a set information module 54 configured to provide artists the capability of uploading artist set information along with content to share over a computerized network. The set information module 54 may include artist bios, band associations, song list, set information, etc. over a computerized network.”), Connell in view of McDonald does not explicitly teach “indicative of songs available to be requested associated with a monetary amount”. However, Yosilewitz teaches wherein the processor of the at least one server transmits data to the first mobile phone indicative of songs available to be requested associated with a monetary amount (See Pages 5-6 of the NPL – Media Request Mode under Settings has three options that the user can choose: “Free”, “Via Tip”, and “Both”. “Via Tip” enables requesting songs via tips and cost per second. “Tipped Requests” setting will appear only if “Via Tip” or “Both” request modes are active. Under “Tipped Requests” setting, “Cost per second” is the amount in $ of cost per second for the song to be played. It can be seen that when the users select “Via Tip” mode, only available songs to be requested with a monetary amount will be transmitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell in view of McDonald to include data indicative of songs available to be requested associated with a monetary amount, as taught by Yosilewitz, in order to make the interaction system more efficient and effective by preventing a request of songs that an artist is not able to perform.
Regarding Claim 9, Connell in view of McDonald and Yosilewitz teaches all the limitations of Claims 1 and 8 as described above. Although Connell teaches wherein the processor of the first [listener] mobile device displays the data indicative of the songs available to be requested … (See “Fan modules may display selections that fans may select and then communicate the same to the interaction module/system wherein the displayed selections are logically associated with the collective effect that they may have on the performance after processing by the interaction module.” in Paragraph [0066] and “The illustrated fan module 14 includes a song selection module 34 configured to provide users of the fan module 14 the ability to select songs to hear from an artist over a computerized network. The song selection module 34 may allow users of the fan module 14 to download or listen to artist music or content on a mobile computing device, such as a mobile phone, over a computerized network. A song selection module may also proffer set selection options to a user thereof during a live event and then collect, for use by the system, what selection(s) are made by the fan through the user interface of the fan. Such may be accomplished by providing option information over a graphical user interface together with instructions for how to select one or more of the options by interacting with the user interface (e.g. typing a key, touching a region of a touch screen).” in Paragraph [0102]), Connell in view of McDonald does not explicitly teach a display of available songs to be requested associated with a selectable monetary amount. However, Yosilewitz teaches associated selectable monetary amount (See Page 6 of the NPL – “$4.20” cost per second which indicates the amount in $ of cost per second for the song to be played).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell in view of McDonald to include a display of available songs to be requested associated with a selectable monetary amount, as taught by Yosilewitz, in order to make the interaction system more efficient and effective.
Regarding Claim 10, Connell in view of McDonald and Yosilewitz teaches all the limitations of Claims 1, 8, and 9 as described above. Although Connell teaches wherein the processor selects one of the songs available to be requested by selecting … (See “The song selection module 34 may allow users of the fan module 14 to download or listen to artist music or content on a mobile computing device, such as a mobile phone, over a computerized network. A song selection module may also proffer set selection options to a user thereof during a live event and then collect, for use by the system, what selection(s) are made by the fan through the user interface of the fan. Such may be accomplished by providing option information over a graphical user interface together with instructions for how to select one or more of the options by interacting with the user interface (e.g. typing a key, touching a region of a touch screen). Once an option is selected the song selection module may communicate the selection over a network to the system.” in Paragraph [0102], Connell in view of McDonald does not explicitly teach one of the songs available to be requested by selecting the monetary amount. However, Yosilewitz teaches wherein the processor selects one of the songs available to be requested by selecting the monetary amount (See Pages 5-6 of the NPL – Media Request Mode under Settings has three options that the user can choose: “Free”, “Via Tip”, and “Both”. “Via Tip” enables requesting songs via tips and cost per second. “Tipped Requests” setting will appear only if “Via Tip” or “Both” request modes are active. Under “Tipped Requests” setting, “Cost per second” is the amount in $ of cost per second for the song to be played. It can be seen that when the users select “Via Tip” mode, the users will be able to select one of the available songs by selecting the monetary amount (e.g. $4.20 Cost per second)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell in view of McDonald to include selecting one of the songs available to be requested by selecting the monetary amount, as taught by Yosilewitz, in order to make the interaction system more efficient and effective.
Regarding Claim 11, Connell in view of McDonald and Yosilewitz teaches all the limitations of Claims 1, 8, 9, and 10 as described above. Connell also teaches wherein the processor of the server receives the selection by the listener (See “The illustrated fan module 14 includes a song selection module 34 configured to provide users of the fan module 14 the ability to select songs to hear from an artist over a computerized network. The song selection module 34 may allow users of the fan module 14 to download or listen to artist music or content on a mobile computing device, such as a mobile phone, over a computerized network. A song selection module may also proffer set selection options to a user thereof during a live event and then collect, for use by the system, what selection(s) are made by the fan through the user interface of the fan... Once an option is selected the song selection module may communicate the selection over a network to the system.” in Paragraph [0102]) and transmits data to a band or artist mobile device indicative of the song and where it is to be played in a set list (See “The system may include interaction management software, aka interaction module that may be functionally coupled over a computerized network to each of the plurality of fan apps and also to the artist module such that the interaction module may coordinate therebetween. It can receive set modification information from the plurality of fan apps. It may process that information (e.g. averaging, identifying which information has the most duplication among the set of fans present/registered/participating, randomly select from the pool of received information) and such processing may result in set-information modification instructions (e.g. move song 7 to place 5 in the set list because people are currently really excited about that song and so when the current song 45 finishes we want to play that popular song).” in Paragraph [0059]).
Regarding Claim 12, Connell in view of McDonald teaches all the limitations of Claim 1 as described above. Connell also teaches wherein the first [listener] mobile device displays to the listener a list of songs in a setlist (See “The artist may set parameters for a set-list that may include options/alternatives with respect to specific set information, e.g. which songs are played in which order … during the event. The artist then activates the event and allows the fans to interact with the event and thereby with the artist, since the artist and equipment supporting the artist are functionally linked to the system... At the event, the fan may check into the event and then may interact with the system during the event (e.g. voting on which songs should be in the set list).” in Paragraph [0123], “Fan modules may display selections that fans may select and then communicate the same to the interaction module/system wherein the displayed selections are logically associated with the collective effect that they may have on the performance after processing by the interaction module.” in Paragraph [0066], and Fig. 9) and associate with each song in the list of songs a selectable boost button, associated with an amount of money (See “FIGS. 8-11 illustrate prophetic examples of a plurality of screenshots (on a touchscreen module device and thus a graphical user interface (GUI)) of a live fan-artist interaction system (FIGS. 8 and 9 showing how some screens may be linkable/navigable to each other using arrows between the screenshots), according to one embodiment of the invention. The illustrated screenshots show how users are able to make particular selections, view specific information, provide influence information (e.g. voting), register, login, associate information with their account, display schema information, associate information with social media, make purchases, search, create events, display event information, etc. and thereby interact with the system, before, during or after a particular event.” in Paragraph [0121], “At the event, the fan may check into the event and then may interact with the system during the event (e.g. voting on which songs should be in the set list).” in Paragraph [0123], and Fig. 11 (see last GUI in the second row) wherein the “start voting button” is considered to be the “selectable boost button associated with an amount of money” since voting credit is required to be purchased in order to vote as described in Paragraph [0058] – “Each fan app/module may include a virtual shopping cart to facilitate purchases over a computerized network so that the fans can buy ...voting power within the system, …, and the like and combinations thereof.” and in Paragraph [0117] – “The fan module enables a user thereof to … vote on songs or other theatrical elements, rate songs, …, purchase voting credits … over a computerized network using an electronic mobile device. Such may be accomplished using one or more of the modules described herein.”).
Connell in view of McDonald does not explicitly teach; however, Yosilewitz teaches that when selected ensures that the listener's song is played high on the list of songs by the Artist or Band as compared to requests made by other listeners who did not pay as much money (See Pages 5-6 of attached NPL – the listener can request songs for free via “Free” mode and request songs for tips via “Via Tip” mode. Under Tipped Requests, checking Prioritize Tipped Requests setting will launch tipped media requests to top of the queue. The “listeners who request songs for free” is considered to be the “other listeners who did not pay as much money”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell in view of McDonald to include the requested listener’s song is played high on the song list, as taught by Yosilewitz, in order to give priority to the song request made by the listener who pays more than other listeners.
Regarding Claim 13, Connell in view of McDonald and Yosilewitz teaches all the limitations of Claims 1 and 12 as described above. Connell also teaches wherein the first [listener] mobile device receives input via the selectable boost button that the listener desires the song to be played high on the list of songs to be played by the Artist or the Band (See “The fan modules 14 may include a processor, network module, display device, user interface device, data storage and an instruction set for presenting a user interface according to a schema, receiving user input influence information and communicating the same to an interaction module. Such may be accomplished using a smartphone/tablet computing device having special purpose hardware/software such as but not limited to a downloaded application resident on the same configured to perform one or more of the functions described herein.” in Paragraph [0066], “According to one embodiment of the invention, there is a system 10 (live fan-artist interaction system) that allows for fan influence of artist play-lists in real-time. It may be that the system includes a mobile application and/or a mobile/local device for operation by a participant in an experience (concert, exhibition, display, show, contest, competition, etc.) that receives interactive inputs from the user and provides them for use by the system. It may be that the system allows for direct and/or indirect influence (e.g. voting, lottery-style selection of influence, …) which may allow for a particular individual or group of individuals (e.g. fan, DJ, fan group, club, board) to design one or more aspects, characteristics, features, contributions, elements, etc. of an event, music set, production schedule, band, set of instruments, etc.” in Paragraph [0071], and Fig. 11 (see last GUI in the second row) for input via the selectable boost button).
Regarding Claim 14, Connell in view of McDonald and Yosilewitz teaches all the limitations of Claims 1, 12, and 13 as described above. Connell also teaches wherein the data indicative of the song to be played high on the list as compared to requests made of the plurality of listeners who did not pay as much money, the at least one server determines the order [of] the songs to be played based upon the monies paid for requesting a song and the monies paid for boosting a song by the plurality of listeners (See “The system 10 includes an interaction module 18 functionally coupled over a computerized network to each of the plurality of fan modules 14 and also to the artist module 12 such that the interaction module 18 receives set modification information from the plurality of fan modules 14, which thereby determines set modification instructions and transmits set modification instructions to the artist module 12 in real-time during a live artist performance. The artist module 12 modifies set information according to set modification instructions in real-time during a live artist performance.” in Paragraph [0075] and “The illustrated interaction module 18 includes a voting module 44 in communication with a plurality of artist and fan modules of a fan-artist interaction system over a computerized network. The voting module 44 is configured to enable fans to vote on songs or other theatrical elements in real-time to be performed at live event. The voting module 44 is configured to collect the votes and determine which songs or other theatrical elements that the fans want to see or hear at the live event, in real-time. The voting module 44 is in communication with the report module 46 configured to provide a report to an artist of the live event of what the fans would like to see or hear at the live event.” in Paragraph [0085] wherein the number of “vote on songs” is considered to be the “monies paid for requesting a song and boosting a song by the plurality of listeners” as described above).
Regarding Claim 15, Connell in view of McDonald and Yosilewitz teaches all the limitations of Claims 1, 12, 13, and 14 as described above. Connell also teaches wherein the at least on server transmits the order of [the] songs to be played based upon the monies paid for requesting a song and the monies paid for boosting a song by the plurality of listeners to a mobile device operated by the artist or the band (See “Thus, while the most common use of the system is to generate real-time set-lists with songs selected by the audience during the event and to communicate those in real-time to performers, one can recognize that any aspect of set information may be used in interaction through the system with audience members and thus the possible fan interaction uses to which this system may be put are nearly endless.” in Paragraph [0057], “The system may include interaction management software, aka interaction module that may be functionally coupled over a computerized network to each of the plurality of fan apps and also to the artist module such that the interaction module may coordinate therebetween. It can receive set modification information from the plurality of fan apps. It may process that information (e.g. averaging, identifying which information has the most duplication among the set of fans present/registered/participating, randomly select from the pool of received information) and such processing may result in set-information modification instructions (e.g. move song 7 to place 5 in the set list because people are currently really excited about that song and so when the current song 45 finishes we want to play that popular song).” in Paragraph [0059], and “The illustrated interaction module 18 includes a voting module 44 in communication with a plurality of artist and fan modules of a fan-artist interaction system over a computerized network. The voting module 44 is configured to enable fans to vote on songs or other theatrical elements in real-time to be performed at live event. The voting module 44 is configured to collect the votes and determine which songs or other theatrical elements that the fans want to see or hear at the live event, in real-time. The voting module 44 is in communication with the report module 46 configured to provide a report to an artist of the live event of what the fans would like to see or hear at the live event.” in Paragraph [0085] wherein the number of “vote on songs” is considered to be the “monies paid for requesting a song and boosting a song by the plurality of listeners” as described above).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Connell in view of McDonald and Laufer; Adam (US Patent No. 9747285 B1; hereinafter "Laufer").
Regarding Claim 17, Connell in view of McDonald teaches all the limitations of Claims 1 and 16 as described above. Although Connell teaches the listeners/users are able to make particular selections, view specific information, and display event information (See Paragraph [0121] and Fig. 8), Connell in view of McDonald does not explicitly teach connecting the listener to the artist or band associated with one of the event markers. However, Laufer teaches wherein upon selection by the listener of one of the events, the processor of the first [listener] mobile device connects the listener to the artist or band associated with one of the event markers (See “With reference to FIG. 9, the user selects a performer (“Like Nirvana” in the illustrated example) from the map of FIG. 8 and to view details on the selected performer on a GUI. The details show the number of users that follow the performer, the location (or venue) and start date and time of the performance, the cost of the performance, and an opening act or performance associated with the performance. The details can further include a sample track for review by the user.” in Column 24, Lines 44-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell in view of McDonald to include connecting the listener to the artist or band associated with one of the event markers upon selection, as taught by Laufer, in order to provide additional information about performer (e.g. artist or band) of the selected event by allowing fans to plan ahead of time for the event.
Regarding Claim 18, Connell in view of McDonald and Laufer teaches all the limitations of Claims 1, 16, and 17 as described above. Connell does not explicitly teach; however, McDonald teaches wherein the processor of the first listener mobile device displays a selection of selectable boxes for tipping the artist or the band (See “FIG. 1C depicts an exemplary tipping interface 185. In one embodiment, tipping interface 185 may be a tipping interface that is launched when a consumer or user selects interface element 180. Buttons 186, 187, 188, 189, and 190 provide options for a user or consumer to tip in the amount of $1, $2, $5, $10, or a custom amount, respectively.” in Paragraph [0036] and Fig. 1C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell to include a display for selecting a selectable boxes for tipping the artist, as taught by McDonald, in order to motivate or inspire the consumer to tip to the artists (See Paragraph [0011] of McDonald).
Regarding Claim 19, Connell in view of McDonald and Laufer teaches all the limitations of Claims 1, 16, 17, and 18 as described above. Connell does not explicitly teach; however, McDonald teaches wherein the processor receives data from the listener for selecting one of the selectable boxes, and the at least one server displays the tip associated with the selected box to a band or artist mobile device (See “Moving now to step 340 in FIG. 3, the streaming system may receive tipping input from the consumer's device. Received tipping input may be transmitted from a consumer's device to the streaming system or other entity, server, computer, device, or system configured to receive tipping input from a consumer. The tipping input may be transmitted via Internet or other communications network as is well known in the art. Received tipping input may include some or all of, but is not limited to, the information described herein above. For example, as shown in FIGS. 1C and 2, a consumer may input, through an input interface in communication with the consumer's device, a tip amount, a reason for the tip, and a comment about the tip.” in Paragraph [0075]. It can be seen that the streaming system is capable of displaying the received tips to a mobile device (e.g. artist’s device).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell to include a display of the received tips to a band or artist mobile device, as taught by McDonald, in order to provide user friendly services which result in motivating an artist to play the requested songs.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Connell in view of McDonald and Zises; Matthew (US PG Pub. No. 2014/0095333 A1; hereinafter "Zises").
Regarding Claim 20, Connell in view of McDonald teaches all the limitations of Claim 1 as described above. Connell in view of McDonald does not explicitly teach; however, Zises teaches wherein the amount of money paid by the listener to hear the songs performed and the other amounts of money received by other listeners is automatically credited to a bank account or other financial account of the Artist or the Band when a verification is transmitted (See “In various implementations, payment server 342 may account for a transfer of funds and/or financial value by debiting the a source of funds and/or financial value linked to the subscriber account of the buyer and crediting a source of funds and/or financial value linked to the subscriber account of the seller. For example, the network-based system may securely communicate with one or more financial institutions such as a bank or credit card company over one or more networks 308 and arrange the transfer of funds and/or financial value from the buyer to the seller.” in Paragraph [0119] wherein the “seller” is considered to the “Artist or Band” and “Funds from the account of the buyer may be electronically transferred into a merchant account associated with network-based system 310, and a transaction fee may be deducted. The remaining proceeds are then directed to the seller by issuing a payment in accordance with the payment method selected by the seller such as via check, deposit to a third-party payment services account (e.g., PayPal.TM. account), Season Ticket Account, and/or other type of source capable of receiving funds and/or financial value, and/or donation to a third-party such as a non-profit organization or entity.” in Paragraph [0121]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the live fan-artist interaction system of Connell in view of McDonald to include money credited to a financial account of the Artist or the Band, as taught by Zises, in order to make the interaction system more efficient and effective by saving time in the process of paying an artist and in the process of receiving an payment. This would prevent issuing a paper check, mailing the check to the artist, and making a deposit or cashing out the check to the artist’s account.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Revare; Steven (US 2012/0239526 A1) teaches an interactive music concert method and apparatus that provides interaction between a performer and concert attendees to communicate and actively participate in a concert.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628